DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12, 13, 15 and 16, it is unclear if the layered images are positively claimed. Claim 11 recites “a frame configured to house one or more layered images”, which implies the images are not positively claimed. However, claims 12, 13, 15 and 16 appears to further limit the structure of the layered images. The applicant is required to clarify whether the layered images are positively claimed.
Regarding claim 15, the phrase “the artwork” lacks antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheyer, US Patent 3897645.
Regarding claim 1, Scheyer teaches a composite three dimensional picture comprising: a frame 30 configured to house a three-dimensional artistic work 10 comprising a rear wall 28 opposing and connected by one or more perimeter side walls 30 to a front wall 50.

    PNG
    media_image1.png
    453
    471
    media_image1.png
    Greyscale


Regarding claim 6, Scheyer teaches a composite three dimensional picture comprising: a frame 30 configured to house one or more layered images 16, 18, 38, 40 and 44 spaced apart by one or more platforms 32, the frame comprising a rear wall 28 opposing and connected by one or more perimeter side walls 30 to a transparent front wall 50.
Claims 1-4, 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao, US Patent Application Publication 20160192791.
Regarding claim 1, Gao teaches an apparatus for communication, expression, displaying pictures and greeting comprising: a frame 101 configured to house a three-dimensional artistic work comprising a rear wall 105 opposing and connected by one or more perimeter side walls 107 and 109 to a front wall 103.

    PNG
    media_image2.png
    485
    396
    media_image2.png
    Greyscale


Regarding claim 3, Gao teaches the apparatus includes a lighting module 143 and a sound module 141. (¶0068).
Regarding claim 4, Gao teaches the apparatus includes a motion sensor 149 configured to activate the lighting and sound modules. (¶0068).
Regarding claim 11, Gao teaches an apparatus comprising: a frame 101 configured to house one or more layered images spaced apart by one or more platforms, the frame 101 comprising a rear wall 105 opposing and connected by one or more perimeter side walls 107 and 109 to a transparent front wall 103,103W; a lighting module 143; and a sound module 141. (Note: the layered images nor the platforms are positively claimed.)
Regarding claim 18, Gao teaches the apparatus may connect or attach to one or more shadow box devices to form a collage or depict a collective scene. (The claim recites intended use. The claim does not recite structure to connect or attach to one or more shadow box devices to form a collage or depict a collective scene.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gao, US Patent Application Publication 20160192791 in view of Neeley, US Patent 5276599.
Gao teaches an Apparatus for communication, expression, displaying pictures and greeting comprising a sensor 149 for activating a light module 143 and a sound module 141. 
Gao does not teach the sensor being voice controlled.
Regarding claim 5, Neeley teaches a light sculpture device comprising a light source controlled by a sound activated circuit or a voice activated circuit.

    PNG
    media_image3.png
    138
    528
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the apparatus taught by Gao with a voice activated circuit/sensor as taught by Neeley as an additional means to active the light and sound module.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gao, US Patent Application Publication 20160192791.
Regarding claim 14, the examiner takes OFFICIAL NOTICE that constructing a lighting module using a printed circuit board (PCB) with conductive paths connected on at least one light is old and well known in the art. It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention  .
Claims 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gao, US Patent Application Publication 20160192791 in view of Schindler, US Patent Application Publication 20120169718.
Gao teaches an apparatus comprising: a frame 101 configured to house one or more layered images spaced apart by one or more platforms, the frame 101 comprising a rear wall 105 opposing and connected by one or more perimeter side walls 107 and 109 to a transparent front wall 103,103W; a lighting module 143; and a sound module 141.
Gao does not teach a layered image.
Regarding claims 7, 11 and 12, Schindler teaches layered images 102 formed from a single original image segmented into a plurality of sections which are layered atop one another.
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the display material of the apparatus taught by Gao of layered images as taught by Schindler to create a three-dimensional image.
Claims 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gao, US Patent Application Publication 20160192791 in view of Scheyer, US Patent 3897645.
Gao teaches an apparatus comprising: a frame 101 configured to house one or more layered images spaced apart by one or more platforms, the frame 101 comprising 
Gao does not teach a layered image.
Regarding claim 7, 11 and 12, Scheyer teaches a composite three dimensional picture comprising: a frame 30 configured to house one or more layered images 16, 18, 38, 40 and 44 spaced apart by one or more platforms 32, the frame comprising a rear wall 28 opposing and connected by one or more perimeter side walls 30 to a transparent front wall 50.
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the display material of the apparatus taught by Gao of layered images as taught by Scheyer to create a three-dimensional image.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gao, US Patent Application Publication 20160192791 in view of Scheyer, US Patent 3897645 as applied to claim 7 above and in further view of Bazos, US Patent Application Publication 20180012260.
Gao does not teach an ultrasonic or infrared sensor. 
Bazos teaches motion activated advertising apparatus with wireless device connectivity comprising a motion sensor 155 comprising an infrared sensor. (¶0054).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to substitute the motion sensor taught by .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gao, US Patent Application Publication 20160192791 in view of Scheyer, US Patent 3897645 as applied to claim 7 above and in further view of  Haynes, US Patent Application Publication 20180012476.
Gao does not teach a remote communication device.
Haynes teaches a system for detecting mail comprising a motion detector to detect motion in the area around the opening of a mailbox and a remote device comprising a wireless receiver and an indicator, wherein the wireless receiver is operable to receive the signal and activate the indicator to produce an indication the motion is detected. The remote device 40 may include a smart device. The indicator may be a speaker and/or a lights, such that when the motion is detected, a sound, a light, or a text message may be produced to notify the user.
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the apparatus taught by Gao with a communication device comprising a smart device to active the light and sound modules as taught by Haynes to provide a means to remotely active the lights and sound.
Claims 11, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Apuzzo, US Patent 2345998 in view of Gao, US Patent Application Publication 20160192791.

Apuzzo does not teach a sound module.
Gao teaches the apparatus comprising: a frame 101 configured to house one or more layered images spaced apart by one or more platforms, the frame 101 comprising a rear wall 105 opposing and connected by one or more perimeter side walls 107 and 109 to a transparent front wall 103,103W; a lighting module 143; and a sound module 141.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the illuminated sign taught by Apuzzo with a sound module to audio means to record a personalized message about the image.
Regarding claim 14, the examiner takes OFFICIAL NOTICE that constructing a lighting module using a printed circuit board (PCB) with conductive paths connected on at least one light is old and well known in the art. It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention  construct the lighting module taught by Gao comprising a circuit board with conductive paths as a convention method of electrically connecting/wiring a lighting device.
Regarding claims 15 and 16, Apuzzo teaches the lights of the lighting module are behind the layered image.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gao, US Patent Application Publication 20160192791 in view of Grill et al., US Patent 6042243.
Gao does not teach a connector for connecting one apparatus to another apparatus.
Grill et al. teaches a modular light box comprising a connector 70,71 configured to connect one light box to another light box.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the apparatus taught by Gao with the connector taught by Grill et al. to provide a means to connect one apparatus to another apparatus to enlarge the display apparatus and/or to display additional images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631